Title: To Alexander Hamilton from John Murray, 3 May 1793
From: Murray, John
To: Hamilton, Alexander


New York 3 May 1793
Alexr. Hamilton Esqr
Sir!
My particular Friend Mr. Philip Mark is now about to take up his residence in Germany; he has informed me that it would be a very pleasing thing to him to have an appointment to a Consulate from the United States to some part of the German Empire; as I have been long acquainted with him, I can with fredom recommend him as a man well qualified to fill that Office; I know him to be a man of abilities, & integrity. I am with respect
Sir   Your most obedt. hble. Sert.
John Murray
